Opinion by
Wingard, Associate Justice.
A collision occurred between the Barkentine “ C. L. Taylor ’* and the bark “Eanier,” off Cape Flattery, near the mouth of the straits Juan de Fuca. The bark was owned by the Puget Sound Commercial Company.
Actions for damages, civil and maritime, were brought by both parties ; the causes were, consolidated, and both parties appeal to this Court from the judgment of the Court below. The testimony of the officers and crews of the two vessels is conflicting, and the expert testimony, being largely hypothetical, is unsatisfactory. On a careful review of the whole case, we are convinced that the findings of the District Court are correct. They are as follows :
“ The damages suffered by the two vessels respectively, including demurrage, were as follows : By the “ Eanier,” $4,000 ; by the “ Taylor,” $5,000. Both vessels were guilty of contributory faults.
“ 1st. The Eanier ’ was in fault for passing as close as she did astern. of the ‘ Taylor,’ while the wind was baffling and variable, and the ‘ Taylor ’ was in stays.
“ 2d. The ‘ Eanier ’ was in' fault for not keeping a man at her helm, and for not using great diligence to keep, herself under control, while in the immediate neighborhood of the ‘ Taylor.’ '
“ 3d. The Taylor ’ was in fault for trying to pass astern of the ‘ Eanier ’ while she saw that the latter was caught aback, and that the wind would tend to drift her under the former’s bows.
“ 4th. The ‘ Taylor ’ was in fault for not luffing when she approached the ‘ Eanier,’ and found that the latter was n aking sternway, and was unmanageable.
“ 5th. The ‘ Eanier ’ was in fault for not recovering command of herself sooner.
*97“ 6th. The ‘ Taylor ’ was in fault for not beginning to lower her sails the instant it was clearly inevitable that the vessels must come together.
“ 7th. The ‘ Ranier ’ was in fault for not cutting her main topmast backstay-lanyards as soon as it was evident that the * Taylor’s’ foreyard was held fast by them.
“ Such loss as has been sustained should be -divided between both.
“ A decree should be rendered in favor of the Taylor ’ for $500.”
The judgment of the Court below is affirmed. Costs being -entirely within the discretion of the Court, those made in this Court will be equally divided between the parties.